DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 03/26/2020 has been acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A PRESSURE SENSOR ON A CERAMIC SUBSTRATE HAVING A HEATING ELMENT ARRANGEMENT.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: pressure sensor (DS) in Page 6, Paragraph [0024] line 1 and heating elements (H) in Page 7, Paragraph [0027] line 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-23, 25, 26 & 28-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muehlheim et al (US 20060289415 A1).
In regards to claim 19, Muehlheim et al teaches a pressure sensor (Paragraph 0023) comprising: a housing comprising a housing wall (155) (Paragraphs 0024 & 0034; Figure 4); a sensor element (300) arranged inside the housing (Paragraph 0034); a ceramic substrate (100, i.e. support element being made of a ceramic material) acting as a carrier of the sensor element (300) and of its electrical connection (via bonding wires (135) as seen in Figure 4 wherein the electrical connection is described in Paragraphs 0033) arranged inside the housing (Paragraph 0034; Figure 4); and a first 
In regards to claim 20, Muehlheim et al teaches wherein the first heating element (240) is arranged on or in the ceramic substrate (100) (Paragraph 0034; Figure 4).
In regards to claim 21, Muehlheim et al teaches wherein the first heating element (210, as seen in Figure 2) is arranged on an inner wall of the housing (where the various positions of heating elements (200, 210, 220, 230 and 240) as well as the refinements of the heating elements still to be presented are to be usable for all applications as seen Figure 2; Paragraphs 0028 & 0034).
In regards to claim 22, Muehlheim et al teaches wherein the first heating element (220, as seen in Figure 2) is arranged in the housing wall (where the various positions of heating elements (200, 210, 220, 230 and 240) as well as the refinements of the heating elements still to be presented are to be usable for all applications as seen Figure 2; Paragraphs 0028 & 0034).
In regards to claim 23, Muehlheim et al teaches wherein the sensor element (330) is arranged on the ceramic substrate (100) in such a way that only an upper side of the sensor element (300) is exposed to a pressure and only an absolute pressure is measurable (Paragraphs 0028 & 0034; Figure 4).

In regards to claim 26, Muehlheim et al teaches wherein the first heating element (240) is arranged on the gel container (i.e. gel ring) (where the various positions of heating elements (200, 210, 220, 230 and 240) as well as the refinements of the heating elements still to be presented are to be usable for all applications as seen Figure 2; Paragraphs 0028 & 0034).
In regards to claim 28, Muehlheim et al teaches wherein the first heating element (240) comprises a resistive element having a positive temperature coefficient (Paragraph 0036).
In regards to claim 29, Muehlheim et al teaches wherein the first heating element (240) is integrated into parts of the housing wall and is configured to generate microwave radiation.
In regards to claim 30, Muehlheim et al teaches wherein the first heating element (240) comprises an electricity supply (i.e. heating power) separated from the pressure sensor (Paragraph 0040).

In regards to claim 32, Muehlheim et al teaches further comprising a second heating element (210) arranged at a different location than the first heating element (240) (Paragraphs 0028 & 0034; Figure 2).
In regards to claim 33, Muehlheim et al teaches wherein the pressure sensor is configured to measure a pressure during a cold engine start in a motor vehicle, and wherein the first heating element (240) is configured to heat the pressure sensor to an established operating temperature at which a first pressure measurement can be carried out (wherein the pressure sensor is applicable within automotive engineering, i.e. engine of vehicles, etc; Paragraph 0026).
In regards to claim 34, Muehlheim et al teaches wherein the first heating element (240) is configured to heat the pressure sensor to a temperature between 20° C. and 160° C (Paragraphs 0010 & 0012).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Muehlheim et al (US 20060289415 A1).
In regards to claim 24, the fourth embodiment of Muehlheim et al teaches as seen in Figure 4 teaches the claimed invention except for further comprising the ceramic substrate comprises an aperture wherein the sensor element is arranged in the aperture such that independent media access is possible from an upper side and a lower side of the sensor element so that a relative pressure is measurable.  However, the second embodiment of Muehlheim et al as seen in Figure 2 teaches further comprising the ceramic substrate (100) comprises an aperture (150) wherein the sensor element (120) is arranged in the aperture (150) such that independent media access is possible from an upper side and a lower side of the sensor element (120) so that a relative pressure (i.e. pressure difference) is measurable (Paragraph 0025).
	It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a structural arrangement of the sensor element arranged in the aperture for measuring a relative pressure as taught by the second embodiment of Muehlheim et al into the fourth embodiment of Muehlheim et al for the purpose of differential pressure applications (Paragraph 0024).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Muehlheim et al (US 20060289415 A1) in view of Benedikt et al (US 5199303 A).
In regards to claim 27, Muehlheim et al teaches the claimed invention except for the first heating element comprising an electrically conductive plastic.
.

Allowable Subject Matter
Claims 35 & 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 35, Muehlheim et al teaches a pressure sensor (Paragraph 0023) comprising: a housing comprising a housing wall (155) (Paragraphs 0024 & 0034; Figure 4); a sensor element (300) arranged inside the housing (Paragraph 0034); a ceramic substrate (100, i.e. support element being made of a ceramic material) acting as a carrier of the sensor element (300) and of its electrical connection (via bonding wires (135) as seen in Figure 4 wherein the electrical connection is described in Paragraphs 0033) arranged inside the housing (Paragraph 0034; Figure 4); and a first heating element (240) arranged inside the housing or the housing wall (155) (Paragraph 0034; Figure 4), wherein the pressure sensor is .
However, Muehlheim et al does not teach the pressure sensor further comprising the method steps of turning on the first heating element during a start-up of the pressure sensor to heat the pressure sensor until an operating temperature is reached in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walchli et al (US 7500300 B2) - The invention relates to a optical diaphragm gauge for measuring high vacuum pressure in a wide pressure range.
Agami (US 7201057 B2) - The present application relates to pressure sensing devices. More particularly, the present application relates to maintaining a temperature differential between two portions of a pressure sensing device.
Miller et al (US 7124640 B1) - The present disclosure provides a transducer assembly including a sensor housing, a heater shell located in the sensor housing, a heater operatively coupled to the heater shell, a sensor received in the heater shell, and an electronics assembly positioned within the sensor housing, outside of the heater shell, and adapted to receive signals from 
Pandorf et al (US 5808206 A) - The present invention relates generally to pressure transducer assemblies. More particularly, the present invention relates to a pressure transducer assembly having improved thermal characteristics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/J.L.J/Examiner, Art Unit 2856     

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856